TROTT, Circuit Judge:
I. Overview
The plaintiffs in this ease are four bands of Indians-the Cabazon Band of Mission Indians, the Sycuan Band of Mission Indians, the Barona Band of Mission Indians, and the Viejas Band of Mission Indians (collectively, the “Bands”)-who operate simulcast wagering facilities on their tribal lands. In this suit, the Bands seek to force the defendants-Governor Pete Wilson, the California Horse Racing Board, and the State of California (collectively, the “State”)-to turn over to the *1053Bands license fees which the State collects from California’s horse racing associations based on the revenues generated at the Bands’ facilities.
The action arises out of Tribal-State Compacts into which the parties entered pursuant to the Indian Gaming Regulatory Act of 1988 (“IGRA”), 25 U.S.C. §§ 2701-2721. In those Compacts, the parties agreed to submit to the district court the question of whether the license fees are permissible under IGRA. Because the State agreed to turn over the fees to the Bands if the fees are impermissible under IGRA, and because we held in a prior decision that the fees are impermissible, we affirm the district court’s decision ordering the State to turn over the fees.
Also before us is the appeal by Southern California Off-Track Wagering, Inc. (“SCOT-WINC”) and six racing parks (collectively, the “Applicants”) from the district court’s denial of their motion to intervene as defendants. Because the Applicants waited until after the district court had resolved the vast majority of the case and until only the motion for reconsideration remained, we affirm the district court’s denial of intervention.
II. Background
Despite its long and convoluted history, this case begins and ends with four Tribal-State Compacts, entered into by the State and each Band pursuant to IGRA These Compacts govern the Bands’ operation of simulcast wagering facilities and the State’s collection of fees from that activity. In these Compacts, the State agreed to pay over to the Bands the amounts of past and future license fees it collected from the racing associations, if a federal district court declared the fees impermissible under IGRA In a prior decision, we declared them impermissible. Cabazon Band of Mission Indians v. Wilson, 37 F.3d 430 (9th Cir.1994) (hereinafter, “Cabazon II ”). We now hold the State to the terms of the Compacts to which it agreed.
A.
The initial story is set forth in the district court’s decision in Cabazon Band of Mission Indians v. State of California, 788 F.Supp. 1513 (E.D.Cal.1992) (hereinafter, “Cabazon I ”), and in our decision in Cabazon II. We will review only the necessary facts. IGRA authorizes Indian tribes to conduct certain gaming operations on tribal lands and establishes three classes of gaming operations. Off-track betting on horse racing at simulcast facilities is classified as class III gaming under IGRA and is permissible only if: (1) it is authorized by the governing body of the Indian tribe, (2) it is located in a State that permits such gaming, and (3) it is conducted in conformance with a Tribal-State compact. 25 U.S.C. § 2710(d)(1).
California permits such off-track wagering, having established an extensive state regulatory scheme to dictate how the money wagered on these races is distributed. See Cal. Bus. & Prof.Code §§ 19605-19611. The statutory plan provides for distribution of all wagers in predetermined percentages to various entities, including the State, the simulcast facility operators (here, the Bands), and the racing associations. See id. § 19605.71. After the bettors receive their winnings and these statutory distributions are made, the remaining funds are divided equally between the horsemen and the racing associations. See id. §§ 19605.8, 19606. Under California’s regulations, the racing associations pay license fees to the State in the amount of 1.5% to 4.0% of the revenue generated at the off-track facility. See id. §§ 19611, 19606.5, 19606.6,19605.7®, 19605.71(d).
In 1990 and 1991, the four Bands and the State entered into compacts pursuant to IGRA allowing the Bands to operate offtrack wagering facilities on their lands. The Compacts set out the distribution of the wagers, mirroring the distributions set forth in the State’s regulatory scheme. The Bands and the State, however, could not agree whether California has jurisdiction to collect license fees based on revenues generated at the Bands’ simulcast facilities. In the Caba-zon and Sycuan Compacts, those Bands and the State therefore agreed to submit the issue to a federal district court for resolution. They also agreed that if the fees were impermissible, the State would pay the past and future fees it collected over to the Bands, and *1054if the fees were permissible, the State would retain and continue to collect the fees. These terms were set out in Paragraph 19 of the Cabazon Compact1 as follows:
(B) State License Fee.
1. Cabazon shall seek a declaratory judgment against the State from a United States District Court of competent jurisdiction as to whether, the deduction and distribution of the state license fee under Business and Professions Code Section 19596.6, subdivisions (d)(1), (d)(2), (k), and (l), are permissible under the Act [, IGRA],
2. In the event a final judgment is obtained that the deduction and distribution of the state license fee is permissible under the Act, and following the exhaustion of all appellate review, the State shall retain all license fees previously distributed to it, and shall be entitled to collect the state license fee from all wagers at the Cabazon simulcast wagering facility____
3. In the event a final judgment is obtained that the deduction of the state license fee is impermissible under the Act, and following the exhaustion of all appellate review, the State shall pay over to Cabazon the amount of all state license fees previously distributed to the State under this Compact exclusive of assessments due and owing under subparagraph 4, below, and Cabazon shall thereafter be entitled to receive an amount equivalent to the state license fee from all wagers at the Cabazon simulcast wagering facility. The amount of state license fees previously distributed to the state and not reasonably claimed by the State as due and owing from the commencement of operation of the facility shall be paid over to Cabazon as soon as practicable and in any event, not later than sixty (60) days following final judgment.
(Emphasis added.) The Barona and Viejas Bands similarly disagreed with the State about the license fees; in their Compacts, these Bands and the State agreed to be bound by the result in the Cabazon and Sycuan litigation.
Pursuant to the Compacts, the Cabazon and Sycuan Bands brought suit in the district court, seeking a declaratory judgment. The district court held that the collection of license fees was permissible under IGRA because the fees did not constitute either a direct tax or an impermissible indirect tax on the Bands. Cabazon I, 788 F.Supp. 1513. We reversed. Cabazon II, 37 F.3d 430. We held that “IGRA preempts the State of California from taxing offtrack betting activities on tribal lands.” Id. at 435. Analyzing “whether Congress has, by implication, acted to preempt the extension of state authority onto Indian reservations in this instance,” id. at 433, we considered federal, tribal, and state interests in the extension of the State’s licensing scheme to tribal gaming. Central to our analysis was our conclusion that, under the terms of the Compacts which govern this case, the Bands have a “right” to the unpaid license fees. We remanded to the district court with instructions to enter summary judgment in favor of the Cabazon and Sycuan Bands. Our decision in Cabazon II is central to the resolution of the instant dispute, and it limits the task before us.
B.
After Cabazon II, the litigation entered, in the words of the district court, “a new and confusing stage.” The State refused to pay the fees to the Bands, declared the Compacts invalid, and threatened to cut off the simulcast signal unless the Bands agreed to enter into negotiations for new compacts. In response, the Cabazon and Sycuan Bands moved for an injunction to prevent the cessation of the signal. Invoking 28 U.S.C. § 2202, those Bands also sought enforcement of the Compact provisions requiring the State to pay past and future fees. The Baro-na and Viejas Bands moved to intervene as plaintiffs. The State opposed enforcement of Paragraph 19(B)(3), arguing: (1) the district court lacked subject matter jurisdiction to enforce the Compacts; (2) the State was *1055immune under the Eleventh Amendment from the Bands’ attempt to enforce the Compacts; (3) our Cabazon II decision, holding that the fee was not a tax but was nonetheless impermissible, was so unexpected that it invalidated the Compacts; and (4) the Bands breached the Compacts by operating illegal gaming operations.
Concluding that it had subject matter jurisdiction under IGRA to enforce the Compacts and that the State had waived its Eleventh Amendment immunity in the Compacts, the district court considered whether a § 2202 motion was the appropriate procedural vehicle to resolve the remaining issues. The district court first determined that it could resolve the State’s claim that our decision was so unexpected as to invalidate the Compacts. The State sought to introduce the negotiating history of the Compacts to show that the parties did not foresee a decision that found the fee to be impermissible but not to be a tax on the Bands. On July 12,1995, the district court rejected this effort to introduce extrinsic evidence as to the intent of the parties, concluding that “the Compacts placed the legality of the licensing fee before the Court of Appeals without restriction and provided for the possibility that the fee would be declared invalid.” 7/12/95 order at 15. The district court then concluded that it could not consider the Bands’ claims that the State was in breach of the Compacts and, accordingly, ordered the Bands to amend their complaints to seek relief for breach of the Compacts under IGRA. The district court stated that it would enter a preliminary injunction once the Bands filed their amended complaints. Finally, the district court granted the Barona and Viejas Bands’ motion to intervene.
The Bands then filed an amended complaint, seeking a declaration of the rights and obligations of the parties under Paragraph 19(B)(3) of the Compacts and the enforcement of the Compacts. In its answer, the State asserted, as affirmative defenses and counterclaims, that: (1) it was immune under the Eleventh Amendment; (2) the Bands violated IGRA by operating illegal slot machines, thus breaching the Compacts and excusing the State’s performance; (3) the Bands failed to join indispensable parties-the racing associations; (4) the Compacts are invalid because the State never promised to pay license fees to the Bands if the court determined those fees fell on the racing association rather than the Bands; and (5) the Compacts are invalid under IGRA because the Bands are not the primary beneficiaries. On April 26, 1996, the district court rejected the State’s contentions, granted the Bands’ motion to strike the affirmative defenses, dismissed the counterclaims, and ordered the State to report within fourteen days how it would comply with the Compacts.
At this point in the litigation, SCOTWINC and six racing associations moved for leave to intervene as defendants in this action. The district court denied the motion as untimely. SCOTWINC and the tracks appeal the denial of intervention.
The State then moved to reconsider. On July 19, 1996, the district court denied the motion for reconsideration and granted summary judgment in favor of the Bands. The court ordered the State to pay over to the Bands the license fees from pari-mutuel offtrack wagering at the Bands’ simulcast facilities. The State appeals this order of the district court.
III. Jurisdiction
Initially, we must determine whether the district court had subject matter jurisdiction over the Bands’ action to enforce the Compacts and to require the State to pay over to the Bands the license fees. The State contends that the court lacked jurisdiction, arguing that the Compact provision at issue-Paragraph 19 — is merely a contractual agreement incorporated into the Tribal-State Compacts. The dispute, they reason, is purely contractual in nature and therefore beyond the jurisdiction of the federal courts. Although it is true that the federal courts do not have jurisdiction over run-of-the-mill contract claims brought by Indian tribes, see Gila River Indian Community v. Henningson, Durham & Richardson, 626 F.2d 708 (9th Cir.1980), this claim is not based on a contract that stands independent of the Compacts. Rather, it is based on an agreement contained within the Compacts and entered *1056into by the parties, during their IGRA negotiations, in order to resolve a disputed question and to complete the Compacts. The State’s obligation to the Bands thus originates in the Compacts. The Compacts quite clearly are a creation of federal law; moreover, IGRA prescribes the permissible scope of the Compacts. We conclude that the Bands’ claim to enforce the Compacts arises under federal law and thus that we have jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1362.
The State argues that IGRA confers federal jurisdiction over only the three causes of action specified in 25 U.S.C. § 2710(d) (7)(A) (i) — (iii): (1) an action arising from the failure of the state to enter into negotiations or conduct negotiations in good faith; (2) an action to enjoin class III gaming activity on Indian lands that is conducted in violation of a compact; and (3) an action to enforce mediation procedures in the event a compact cannot be reached. We believe that the State construes both federal question jurisdiction and IGRA too narrowly and underestimates the federal interest at stake. In Merrell Dow Pharmaceuticals Inc. v. Thompson, 478 U.S. 804, 814 n. 12,106 S.Ct. 3229, 3235, 92 L.Ed.2d 650 (1986), the Supreme Court recognized that “[s]everal commentators have suggested that our § 1331 decisions can best be understood as an evaluation of the nature of the federal interest at stake.” The Court noted “the importance of the federal issue in federal-question jurisdiction”. The district court recognized the federal interest at stake here and the importance of the enforcement of Tribal-State compacts in the federal courts:
It would be extraordinary were the statute to provide jurisdiction to entertain a suit to force the State to negotiate a compact yet provide no avenue of relief were the State to defy or repudiate that very compact. Such a gap in jurisdiction would reduce the elaborate structure of IGRA to a virtual nullity since a state could agree to anything knowing that it was free to ignore the compact once entered into. IGRA is not so vacuous.
7/12/95 order at 8. We agree that Congress, in passing IGRA, did not create a mechanism whereby states can make empty promises to Indian tribes during good-faith negotiations of Tribal-State compacts, knowing that they may repudiate them with immunity whenever it serves their purpose. IGRA necessarily confers jurisdiction onto federal courts to enforce Tribal-State compacts and the agreements contained therein.
Our conclusion is bolstered by IGRA’s express authorization of a compact to provide remedies for breach of contract. 25 U.S.C. § 2710(d)(3)(C)(v). This provision invites the tribe and the state to waive their respective immunities and consent to suit in federal court. By envisioning the enforcement of a compact and any contractual obligations assumed pursuant to a compact in federal court, IGRA necessarily confers jurisdiction to the federal courts.
An alternative ground for jurisdiction exists. We held in Cahazon II that federal law preempts the State from collecting the taxes. The Bands sue to recover money taken by the State in violation of federal law. The Bands’s cause of action arises under the laws of the United States. Jurisdiction exists under 28 U.S.C. § 1362; see Forest County Potawatomi Comm, of Wis. v. Norquist, 45 F.3d 1079, 1082 (7th Cir.1995).2
Thus, the Bands’ action seeking to enforce the Tribal-State Compacts clearly and necessarily arises under IGRA, and we have jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1362.
IV. Enforcement of the Compacts
The State presents four major arguments as to why we should not enforce Paragraph 19(B)(3): (1) the State is immune from suit under the Eleventh Amendment; (2) the State never agreed to surrender the license fees it collected from the racing industry to the Bands unless the court determined that they were an impermissible tax on the *1057Bands; (3) the Compacts are invalid because the racing associations and the horsemen, not the Bands, are the primary beneficiaries; and (4) the Bands materially breached the Compacts by operating illegal slot machines, thereby rendering the Compacts unenforceable against the State. Each of these arguments is unavailing.
A. Eleventh Amendment Immunity
The State contends that it is immune from the Bands’ action to enforce the Paragraph 19 obligation. The Eleventh Amendment bars Indian tribes from suing state governments in federal court without their consent. Blatchford v. Native Village of Noatak, 501 U.S. 775, 779-82, 111 S.Ct. 2578, 2580-83, 115 L.Ed.2d 686 (1992). However, there are two well-established exceptions to the Eleventh Amendment’s protections: Congress may abrogate the Eleventh Amendment without the consent of the states when acting pursuant to section 5 of the Fourteenth Amendment, or a state may waive its immunity by consenting to suit in federal court. Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 238, 105 S.Ct. 3142, 3145, 87 L.Ed.2d 171 (1985). Here, the State waived its Eleventh Amendment immunity in the Compacts.
“[A] State will be deemed to have waived its immunity ‘only where stated by the most express language or by such overwhelming implication from the text as will leave no room for any other reasonable construction.’ ” Atascadero, 473 U.S. at 239-40, 105 S.Ct. at 3146 (quoting Edelman v. Jordan, 415 U.S. 651, 673, 94 S.Ct. 1347, 1361, 39 L.Ed.2d 662 (1974) (internal quotations and alterations omitted)).
In Paragraph 19, the State expressly agreed that the Bands “shall seek a declaratory judgment against the State from a United States District Court of competent jurisdiction as to whether the deduction and distribution of the state license fee ... are permissible under the Act.” Moreover, in Paragraph 19, the State not only consented to the suit, but it also agreed to the remedy.
Further, the State’s waiver of its immunity to suit in federal court is not limited to the declaratory judgment action specified in Paragraph 19, but rather extends to all actions under the Compact. The parties agreed to the following Compact provision: “Judicial review of any action taken by either party under this Compact, or seeking any interpretation of this Compact, shall be had solely in the appropriate United States District Court____” By agreeing to judicial review by the district court of all actions under the Compacts and of any interpretation of the Compacts, the State consented to be subject to suit in federal court for the enforcement of Paragraph 19(B)(3). See Port Authority Trans-Hudson Corp. v. Feeney, 495 U.S. 299,110 S.Ct. 1868, 109 L.Ed.2d 264 (1990) (general consent-to-suit provision coupled with statutory venue provision clearly indicate that states waived Eleventh Amendment immunity).
B. Paragraph 19 and the Intent of the Parties
The State now claims it never intended to surrender the license fees it collected from the racing industry to the Bands. It contends that, instead, it agreed in Paragraph 19(B)(3) to pay the license fees to the Bands only if the court determined that these fees constituted a tax on the Bands themselves and not on the racing associations. The State wishes to introduce extrinsic evidence which it believes will support this interpretation. We reject the State’s proffered construction of Paragraph 19 as contrary to its plain and unambiguous language and reject the State’s efforts to introduce extrinsic evidence.
In asking us to examine extrinsic evidence as to the meaning of Paragraph 19, the State attempts to escape the natural consequences of our Cabazon II decision. The State first contends that we answered a question which the Compacts did not contemplate presenting to the federal eourts-whether the fees are impermissible even if they are not a tax on the Bands. However, the question framed in the Compacts was broad: “whether the deduction and distribution of the state license fee under [California law] are permissible under the Act.” As the district court observed, “There is no limitation in the language of the compacts suggesting that the *1058Bands could seek only a determination of whether the licensing fee [was] a tax on the Bands.” 7/12/95 order at 14. In Cabazon II, we reached a result contemplated by the parties: that the fees are impermissible under IGRA. Thus, the district court properly rejected the State’s argument: “The State cannot now be heard to claim that it did not foresee that it would lose the litigation or that the Ninth Circuit would reason in the way that it did.” 7/12/95 order at 15.
The State next claims that we did not adjudicate the rights and obligations of the parties under Paragraph 19(B)(3) in Cabazon II, and thus that question remains open. Again, the State is mistaken. Although we agreed that “the license fee imposed falls directly upon the racing association, and not the Bands,” 37 F.3d at 434, we concluded that “the Bands bear the actual burden of the license fee.” Id. We reasoned:
Under the Cabazon and Sycuan Compacts, if the Bands prevail in this litigation, the State is required to pay them the amount of the license fee that the State receives from the racing associations based on wagers at Indian facilities. If the Bands lose, however, they will be deprived of this amount, which will go to the State. Contrary to the conclusion of the district court, the Bands do indeed have a “right” to the unpaid fees.
Id. Moreover, we made clear that the Compact terms, not state law, govern the resolution of this dispute. Id.
Regardless of whether we fully adjudicated the rights and obligations of the parties under Paragraph 19 in Cabazon II or whether that issue is before us to address anew, we see no need for extrinsic evidence to illuminate the meaning of Paragraph 19. We will not entertain strained interpretations of a clear and unambiguous compact provision. Instead, we hold the State to its word.
The State repeats its insistence that the phrase “impermissible under the Act” is ambiguous, and that the State intended that phrase to mean only that they were impermissible as a tax on the Bands in violation of 25 U.S.C. § 2710(d)(4). As noted above, the plain language of the Compacts does not contain such a restriction. The State further contends that, in Paragraph 19(B)(3), it agreed only to return to the Bands any taxes that it had imposed on the Bands. It did not agree to surrender to the Bands taxes collected from the racing industry. Once again, however, Paragraph 19(b)(3) is not subject to such a limited interpretation. Paragraph 19(B)(3) contains an unambiguous agreement that, if the license fees are impermissible, the State will pay to the Bands amounts equal to the past license fees already distributed to the State as well as amounts equal to the future license fees it collected. The Compacts do not provide for different remedies should the court determine the fees are impermissible because they are an indirect economic burden on the Bands as opposed to a tax. We simply cannot agree that there is any possible restrictive meaning of Paragraph 19(B)(2) and (B)(3). Thus, we reject the State’s offer of extrinsic evidence.
C. Primary Beneficiaries
Citing our Cabazon II decision, the State asks us to declare the Compacts invalid and unenforceable under IGRA because the racing associations and horsemen receive more revenue from the simulcast wagering than the Bands receive. Reasoning that we drew no distinction between the State and other persons who benefit from class III gaming on tribal lands, the State contends that the Bands are not the primary beneficiaries and thus that the Compacts are invalid.
The State misconstrues our analysis in Ca-bazon II. We did not erect an absolute bar to any Tribal-State compact under which any entity received more revenues from tribal gaming than the tribes. The primary beneficiary analysis in which we engaged extends no further than our consideration of whether IGRA preempts the State’s regulatory scheme as to the disputed license fees. Recognizing that “[s]tate jurisdiction is preempted by the operation of federal law if it interferes or is incompatible with federal and tribal interests reflected in federal law, unless the state interests at stake are sufficient to justify the assertion of state authority,” we analyzed the federal, tribal, and state interests in the State’s collection of the license fees. Cabazon II, 37 F.3d at 433. In that *1059context, we observed that the federal interest in ensuring that the Bands are the primary beneficiaries of the gaming operations was threatened by the State’s collection of the license fees. Id. However, our analysis did not end there. In order to resolve whether the license fees were impermissible, we considered both the Bands’ interests and the State’s interests. Id. at 434-35.
We are not convinced that, in this instance, a balancing of the competing federal, tribal, and state interests is required. IGRA “authorizes tribal governments and State governments to enter into tribal-State compacts to address regulatory and jurisdictional issues.” S.Rep. No. 100-446, at 3 (1988), reprinted in 1988 U.S.C.C.A.N. 3071, 3073. Here, the State and the Bands agreed to the application of the state wager distribution system, whereas they did not agree to the imposition of the State licensing fee scheme.
Even if we were to apply the same competing interests analysis utilized in Cabazon II, and even if the federal interest in ensuring that the Bands are the primary beneficiaries of the gaming operations would be threatened by the wager distribution formula because the racing associations and horsemen receive greater percentages, our examination could not end there. Again, we would have to balance the Bands’ interests and the State’s interests. The wager distribution formula does not economically burden the Bands in the same manner as the license fees, because the Compacts do not provide an alternative distribution scheme under which the Bands are entitled to the percentages of the wagers due to the horsemen and racing associations under California law. Moreover, the State has a strong interest in maintaining the wager distribution formula. While the Compacts provided for the reimbursement to the State of regulatory costs and thus satisfied the State’s interest without imposition of the license fee, Cabazon II, 37 F.3d at 435, there is no alternative provision which would compensate the horsemen and the racing associations for providing the services upon which the success of the tribal gaming facilities-and the California horse racing industry-depend. Thus, under Cabazon II’s primary beneficiary analysis, IGRA does not preempt the extension of the state wagering distribution formula to the tribal gaming facilities with the Bands’ consent, even though the racing associations and the horsemen receive greater revenues from the Bands’ simulcast wagering facilities than the Bands receive.
D. Illegal Slot Machines
Alleging that the Bands are conducting illegal gaming which is not authorized by the Compacts, the State asks us to enjoin the gaming as well as to declare the Compacts unenforceable, excusing the State from performance under Paragraph 19. The State alleges that the Bands are operating large-scale class III gaming operations and are offering banked and percentage games, including slot machines. Such gaming activities are not the subject of a Tribal-State compact. The State, however, has no jurisdiction over gaming activities that are not the subject of a Tribal-State compact.
IGRA limits the state’s regulatory authority to that expressly agreed upon in a compact. Outside the express provisions of a compact, the enforcement of IGRA’s prohibitions on class III gaming remains the exclusive province of the federal government. In Sycuan Band of Mission Indians v. Roache, 54 F.3d 535, 538 (9th Cir.1995), we held that the State lacked jurisdiction to enforce its criminal laws against class III gaming activities on tribal lands unless the tribe has consented to the transfer to the State of criminal jurisdiction pursuant to a Tribal-State compact.
The State seeks to avoid the teachings of Roache by arguing that the Bands did consent to state regulation of the gaming at issue here by entering into the Compacts. Because the Compacts authorized only simulcast horse racing, the State reasons, the banked and percentage games are being conducted in violation of the Compacts. To reach this conclusion, the State argues that an implied promise not to engage in other class III gaming should be read into the Compacts, because class III gaming not authorized by a compact violates IGRA. It then asserts that 25 U.S.C. § 2710(d)(7)(A)(ii) authorizes it to seek an injunction. Section 2710(d)(7)(A)(ii) provides federal jurisdiction *1060over “any cause of action initiated by a State ... to enjoin a class III gaming activity located on Indian lands and conducted in violation of any Tribal-State compact....”
The State, however, seeks to extend its regulatory authority beyond what is authorized by IGRA. As the district court noted, “the State would use the compacts as leverage from which to extend its regulatory control to other class III gaming not covered by the compacts.” 4/26/96 order at 6. We decline to conclude that the Bands have impliedly consented to the extension of state regulatory authority to their tribal lands, beyond the express provisions of the Compacts, simply by entering into the Compacts.
To understand the states’ limited regulatory authority, it is important to remember that, traditionally, Indian tribes were immune from state criminal and regulatory jurisdiction except to the extent that they consented to be governed by it. In extending state jurisdiction to Indian lands in IGRA, Congress was careful to balance the need for state enforcement of gaming, laws with the federal and tribal interests in traditional tribal sovereignty. S.Rep. No. 100-446, at 5, 1988 U.S.C.C.A.N. at 3075. To preserve the long-established principle that the jurisdiction of the state and the application of state law do not extend to Indian lands absent the consent of the tribes, id., tribal consent was a key component of IGRA. The Senate Committee on Indian Affairs explained in its statement of policy accompanying IGRA:
Consistent with these principles, the Committee has developed a framework for the regulation of gaming activities on Indian lands which provides that in the exercise of its sovereign rights, unless a tribe affirmatively elects to have State laws and State jurisdiction extend to tribal lands, the Congress will not unilaterally impose or allow State jurisdiction on Indian lands for the regulation of Indian gaming activities.
The mechanism for facilitating the unusual relationship in which a tribe might affirmatively seek the extension of State jurisdiction and the application of state laws to activities conducted on Indian land is a tribal-State compact. In no instance, does S.555 contemplate the extension of State jurisdiction or the application of State laws for any other purpose. Further, it is the Committee’s intention that to the extent tribal governments elect to relinquish rights in a tribal-State compact that they might have otherwise reserved, the relinquishment of such rights ... shall not be construed ... as a general abrogation of other reserved rights or of tribal sovereignty.
Id. at 5-6,1988 U.S.C.C.A.N. at 3075-76.
The State contends that the district court makes a mockery of the tribal-state compacting process by requiring the State to exact express promises not to engage in unauthorized gaming activities. We disagree. IGRA simply does not contemplate that a State will obtain unlimited regulatory authority over tribal gaming by entering a limited Tribal-State Compact. As the district court recognized:
To infer a general covenant in the compacts by the tribes not to engage in gaming in violation of state law and IGRA, would be tantamount to finding a cession by the tribes of general regulatory authority to the State over class III Indian gaming in which the State’s enforcement tool would be its threat to void or breach the compact. The text of IGRA, its legislative history and the historical context in which it was passed, all point to the opposite conclusion: that state authority over class III gaming reaches no further than the explicit terms of the tribal-state compacts.
4/26/96 order at 11. The Bands have not consented to state regulation of gaming activities other than that expressly covered in the Compacts. Because the slot machines and other banked and percentage games are not mentioned in the Compacts, the Bands have not breached the Compacts. Further, under IGRA, the State has no jurisdiction to enjoin those gaming activities.
Y. Intervention of SCOTWINC and the Racing Associations
On July 11, 1996, SCOTWINC, Del Mar Thoroughbred Club, Hollywood Park, Inc., Los Angeles Turf Club, Oak Tree Racing Association, Los Alamitos Race Course, *1061and the Los Angeles County Fair moved to intervene as defendants. SCOTWINC is an organization formed by the race track operators pursuant to California Business and Professions Code section 19608.2 to operate the satellite transmission system as well as the system for including amounts bet at offtrack wagering facilities in the pari-mutuel pools. The remaining Applicants are racetracks who conduct live horse races and who transmit a signal of the races to satellite wagering facilities.
We review de novo a district court’s ruling on a motion to intervene as of right. Forest Conservation Council v. United States Forest Serv., 66 F.3d 1489, 1493 (9th Cir.1995). However, we review for an abuse of discretion whether such an application to intervene was untimely. Id.
We have set out a four-part test for intervention pursuant to Rule 24(a)(2): “(1) the motion must be timely; (2) the applicant must claim a ‘significantly protectable’ interest relating to the property or transaction which is the subject of the action; (3) the applicant must be so situated that the disposition of the action may as a practical matter impair or impede its ability to protect that interest; and (4) the applicant’s interest must be inadequately represented by the parties to the action.” Id. This test is interpreted broadly in favor of intervention.
The district court denied the Applicants’ motion to intervene as untimely: “This motion comes very late in these proceedings and long after proposed intervenors should have known about any interest they may have in the outcome of this litigation.” 7/11/96 order at 1-2. We have outlined three criteria for determining whether a motion to intervene is timely: “(1) the stage of the proceedings; (2) whether the parties would be prejudiced; (3) the reason for any delay in moving to intervene.” Northwest Forest Resource Council v. Glickman, 82 F.3d 825, 836 (9th Cir.1996).
We do not reach the question of whether the Applicants have a sufficiently strong interest to justify intervention.3 However, to determine whether their motion was timely, we must determine when their claimed interest was implicated. We believe that the interest they now assert was apparent early in this litigation. The Applicants explain that they had no interest in the litigation presented in Cabazon I and Cabazon II, because at that stage, they understood the question presented to be only whether the fees are impermissible as a tax on the Bands. However, from the inception of this litigation, it was clear that the license fees at issue in this case are paid by the racing associations. Moreover, under the terms of the Compacts, of which the Applicants were aware, it is clear that the State and the Bands agreed that the State would continue to collect the fees from the racing associations, regardless of whether the court found them permissible under IGRA. Paragraph 19(B)(2) and 19(B)(3) clearly contemplate that either the State or the Bands would receive those fees.
Assuming arguendo that the Applicants had no immediate interest in the original litigation, surely they should have known what was in the offing after our October 1, 1994 decision in Cabazon II and after the district court, on July 12, 1995, ordered the Bands to file a new complaint to enforce Paragraph 19(B)(3). The Applicants must have been aware that the case might result in the State’s continuing to collect money from them and then paying those revenues to the Bands. Nonetheless, the Applicants waited and watched. Instead of moving to intervene, they chose to rely on the State to protect their interests. In its November 21, 1995 answer, the State asserted that the Bands had failed to join indispensable parties-the racing associations. The district court, however, granted the Bands’ motion to strike this affirmative defense on April 26, 1996, noting that “there is no indication that the racing association and horsemen have *1062claimed any interest in this litigation, despite having had many years to do so.” 4/26/96 order at 14. In that same order, the district court ordered the State to pay the Bands. Thus, by the time the Applicants moved to intervene on July 3, 1996, the district court had already directed the State to pay the fees to the Bands, effectively resolving the dispute. Even if the court had granted the intervention, the Applicants would only have been able to participate in the motion for reconsideration.
Having made the strategic decision to rely on the State to advance their interests, the Applicants opted to delay moving to intervene in this litigation until long after they should have realized not only that their asserted interest was at stake, but also that their interest had diverged from the State’s. They must now live with the ramifications of their delay. They waited too long, and their application for intervention was untimely. The district court’s decision to block intervention that late in the litigation was not an abuse of discretion.
VI. Conclusion
The State and the Bands entered into Tribal-Compacts in which they agreed to submit the question of whether the license fees collected pursuant to California Horse-Racing Law are permissible under IGRA. Because the resolution of this dispute was essential to the completion of the Compacts, the parties also agreed to what would happen after the district court’s decision. If the district court held that the fees are impermissible, the State would pay over to the Bands those fees, past and future. That contingency has occurred, and we hold the State to its agreement in the Compacts.
AFFIRMED.

. The language of the Cabazon and the Sycuan Compacts concerning resolution of the license fee dispute is virtually identical.


. Notably, if the federal courts lack jurisdiction to enforce Tribal-State compacts, then both tribes and states may be left with no forum in which to enforce compacts, given the sovereign immunity of each.


. Whether they have such an interest is questionable. As the district court observed in reviewing the State’s affirmative defense of failure to join the associations as indispensable parties: "The State argues that taxing the racing association and horsemen and paying those monies to the tribes may violate state law. Even if it does, however, the State’s contractual obligation to the tribes will remain, and the racing association and horsemen will be free to purse any grievance they may have against the State in a separate action if they so choose.” 4/26/96 order at 15.